I N THE COURT OF APPEALS

                                                                      FILED
                                                                         June 4, 1997

                                                                      Cecil Crowson, Jr.
                                                                      Appellate C ourt Clerk
I N RE: ESTATE OF CARL PARROTT,                 )   SEVI ER CHANCERY
                                                )   C. A. NO. 03A01- 9612- CH- 0038 6
WANDA P. PATTERSON,                             )
CO- EXECUTOR,                                   )
                                                )
              Pl a i nt i f f - Appe l l a nt   )
                                                )
                                                )
                                                )
                                                )
                                                )
vs .                                            )   HON. CHESTER S. RAI NWATER, J R.
                                                )   CHANCELLOR
                                                )
                                                )
                                                )
                                                )
                                                )
J ERRY K. GALYON,                               )
CO- EXECUTOR,                                   )
                                                )
              De f e nda nt - Appe l l e e      )
                                                )   AFFI RMED AND REMANDED
a nd                                            )
                                                )
BETTY LATHAM,                                   )
                                                )
              I nt e r ve nor                   )



RONALD L. GRI M , Ambr os e , W l s on, Gr i mm a nd Dur a nd, Knoxvi l l e , f or
                       M                i
a pp e l l a nt s , W nda P. Pa t e r s on, Bonni e Shi pma n, Fl oyd Pa r r ot , W E.
                     a                                                             .
Pa r r o t t a nd Roy Pa r r ot t .


STEVEN E. M       ARSHALL, M r s ha l l a nd De l i us , Se vi e r vi l l e , f or J e r r y K.
                                 a
Ga l y o n , c o- e xe c ut or .


NORM M GEE OGLE, Ogl e , W
       A c                ynn & Ra de r , Se vi e r vi l l e , f or Be t t y J e a n
La t h a m.
2
                                           O P I N I O N



                                                                                       M M r a y, J .
                                                                                        c ur



         Thi s i s a de c l a r a t or y a c t i on whe r e i n t he pa r t i e s s e e k t o ha ve

a p o r t i on of t he wi l l of Ca r l Pa r r ot t , de c e a s e d, c ons t r ue d by t h e

c our t .      Ca r l Pa r r ot t di e d t e s t a t e on Fe br ua r y 20, 1990.             Hi s La s t

W l l a n d Te s t a me nt wa s e xe c ut e d on J a nua r y 3, 1983, a nd na me d h i s
 i

a t t o r n e y,   J er r y   K.    Ga l yon,     a nd   hi s    da ugh t e r ,      W nda
                                                                                      a        Pa r r o t t

Pa t t e r s on, c o- e xe c ut or s .



         On Nove mbe r 6, 1990, J e r r y K. Ga l yon f i l e d a pe t i t i on i n t h e

Se vi e r    Count y Pr o b a t e Co u r t       t o a dmi t    t he wi l l       t o pr oba t e .      On

No v e mb e r 15, 1990, W nda Pa r r ot t Pa t t e r s on f i l e d a pe t i t i on i n t h e
                         a

s a me c o ur t f or pr oba t e of t he wi l l a nd a ppoi nt me nt of a n e xe c ut r i x .

She f u r t he r a l l e ge d i n he r pe t i t i on t ha t           t h e wi l l   wa s v a gue a nd

a mb i g u o us a nd a s ke d f or a c ons t r uc t i on of Ar t i c l e s I I I t hr ough VI

of    t he wi l l ,     or    i n t he a l t e r n a t i v e t ha t    t he c our t     de c l a r e a l l

p r o v i s i ons s e t f or t h i n Ar t i c l e s I I I t hr ough VI nul l a nd voi d a n d

t o a l l o w t he pr ope r t i e s owne d by Ca r l Pa r r ot t a t t he t i me of h i s

d e a t h t o pa s s t o t he c hi l dr e n of Ca r l Pa r r ot t e qua l l y pur s ua nt t o

t h e c l e a r a nd una mbi guous l a ngua ge s e t f or t h i n Ar t i c l e VI I .




                                                    3
           The c a s e e ve nt ua l l y ma de i t s wa y t o c ha nc e r y c our t .             The c a s e

wa s o r i gi na l l y he a r d by t he c ha nc e l l or on Augus t 18, 1993.                       I n hi s

o r i gi na l me mor a ndum opi ni on,            t he c ha nc e l l or f ound t he wi l l t o b e

s u b j e c t t o c ons t r uc t i on a nd t ha t t he wi l l , Ar t i c l e s I I I t hr ough VI

we r e n o t s o a mbi guous a s t o r e nde r t he m nul l a nd voi d.



           Th e c ha nc e l l or s pe c i f i c a l l y f ound, a mong ot he r t hi ngs :



                     Tha t t a ki ng t he p r ovi s i ons of t he wi l l f r om i t s f our
           c o r ne r s t oge t he r wi t h t he c i r c ums t a nc e s s hown t o ha ve
           e x i s t e d, t he doc u me n t a r y e vi de nc e r e f e r r e d t o i n t he
           wi l l , t h e t e s t i mony of f e r e d, a nd a ppl yi ng t he e xi s t i ng
           l a w, t he i nt e nt i on of t he t e s t a t or be c ome s pa t e nt l y c l e a r
           a n d u na mbi guous a s t o t he r e s pe c t i ve pr ope r t i e s s o
           d e vi s e d, a nd whi l e t he s pe c i f i c de s c r i pt i ons t he r e of a s
           s e t f or t h i n t he wi l l i t s e l f a r e l e s s t h a n t ha t t o b e
           d e s i r e d, ne ve r t he l e s s , t he s a me a r e c l e a r l y i de nt i f i a bl e
           a s t o l oc a t i on a nd de s c r i pt i on a nd a r e va l i d de vi s e s .



           The t r i a l c our t ' s j udgme nt wa s a ppe a l e d t o t hi s c our t .                 Th e

j u d g me nt o f t he t r i a l c our t wa s va c a t e d be c a us e a l l ne c e s s a r y a nd

i n d i s p e ns a bl e pa r t i e s , s pe c i f i c a l l y, s ome of t he de vi s e e s u nde r t h e

wi l l ,     we r e not      be f or e t he c our t        a n d h a d n ot      b e e n ma de pa r t i e s

p u r s u a n t t o Rul e 19, Te nne s s e e Rul e s of Ci vi l Pr oc e dur e or T. C. A.

§ 2 9 - 1 4 - 107.



           Up o n r e ma nd,    t he c our t ,     s ua s pont e ,     or de r e d t ha t a l l pr op e r

p e r s o n s be ma de a pa r t y t o t he s ui t .                  The r e a f t e r ,   t he c a s e wa s

t r i e d a s e c ond t i me .        Af t e r t he s e c ond t r i a l , t he c our t f ound t h a t

                                                       4
t h e wi l l wa s va l i d a nd s ubj e c t t o c ons t r uc t i on s o a s t o c a r r y o u t

t he i nt e nt of t he t e s t a t or .



           The c ha nc e l l or     f ur t h e r   a ppoi n t e d Ronni e Si ms ,           a r e gi s t e r e d

l a n d s u r ve yor , a s Spe c i a l M s t e r t o pr e pa r e a nd r e por t t o t he c o u r t
                                        a

me t e s     a nd bounds         de s c r i pt i ons    of    t he    t r act s     de vi s e d t o Bonn i e

Ch a nc e , Roy Pa r r ot t , W E. Pa r r ot t a nd W nda Pa r r ot t .
                               .                     a                                       M . Si ms d i d
                                                                                              r

s o a n d ma de a r e p o r t          t o t he c our t .            The c our t     c onc ur r e d i n t h e

f i ndi ng of          t he Spe c i a l   M st er .
                                           a                 A c opy of       t he Spe c i a l      M st er ' s
                                                                                                     a

r e p o r t i s a t t a c he d he r e t o a s Appe ndi x A.



           Un de r s e c t i on I I I A o f t he wi l l , t h e t e s t a t or ma ke s a s pe c i f i c

be que s t     of l a nd t o Bonni e Cha nc e ,               i nc l udi ng " a t we nt y- f i ve f o o t

r i g h t o f wa y on a nd ove r t he l a nd l e a di ng t o Ha s ke l La Fol l e t t e . "

I n I I I B, a s pe c i f i c be que s t of l a nd wa s ma de t o a s on, Roy Pa r r ot t .

The p a r a gr a ph ma ki ng t he be que s t t o Roy Pa r r ot t , de s c r i be d t he l a n d

" a s s e t f or t h a s Tr a c t 1 on t he pl a t pr e pa r e d by Cl a ude Sut t on t h a t

i s h e r e b y a t t a c he d t o t hi s my l a s t            wi l l . . . "      Li ke wi s e be que s t s

unde r      I I I C,      a nd D we r e ma de t o W.           E.     Pa r r ot t   a nd W nda Pa r r o t t
                                                                                          a

whi c h r e f e r r e d t o t he pl a t            of   Cl a ude Sut t on a s           t r act s   2 a nd 3

r e s p e c t i ve l y.     Se c t i on I I I E ga ve t o Be t t y J e a n Pa r r ot t La t ha m " t h e
                                                                                                ,

r e ma i n d e r of Tr a c t s 1,         2,   a nd 4 of r e a l         pr ope r t y     t ha t    a r e mo r e

p a r t i c u l a r l y d e s c r i be d i n W r r a nt y de e d of Re c or d da t e d J a nua r y 1 5 ,
                                              a

1960,       a s r e c or de d i n t he Re gi s t e r ' s of f i c e of Se vi e r Count y,                    in


                                                        5
W r r a n t y De e d Book 131,
 a                                           pa ge 537,           t o whi c h r e f e r e nc e i s he r e b y

ma de , a c opy o f whi c h i s a t t a c he d. "



         Pa r a gr a ph I V of t he wi l l pr ovi de d a s f ol l ows :



                  I t i s my f ur t he r wi l l a nd de s i r e t ha t t he r i ght - of -
         wa y t ha t i s de s c r i be d on t he pl a t of Cl a ude W Sut t on,
                                                                              .
         t h a t i s h e r e by a t t a c he d, s ha l l be i nc r e a s e d by t we n t y -
         f i ve f e e t i n wi dt h a nd c ont i nue on a nd ove r t he l a nds
         d e vi s e d a nd be que a t he d t o my da ught e r , Be t t y J e a n Pa r r ot t
         La t ha m, a nd t he c os t s of t he r i ght of wa y s ha l l be bor n
         [ s i c ] a t t he e xpe ns e of my c hi l dr e n, Roy Pa r r ot t , W E.    .
         Pa r r ot t , W nda Pa r r ot t Pa t t e r s on a nd Be t t y J e a n La t ha m. 1
                         a



         The      e xpe r t   t e s t i mony       f r om qua l i f i e d        l a nd   s ur ve yo r s    wa s

c o n f l i c t i ng.   M.
                         r     Si m ,
                                   s         who    wa s       s u bs e que nt l y   a ppoi nt e d    Spe c i a l

M s t e r t e s t i f i e d a t t he t r i a l a s f ol l ows :
 a



         Q.       . . . we r e you hi r e d by J e r r y Ga l yon, c o- e xe c ut or of
                  t he Es t a t e of Ca r l Pa r r ot t t o do a s ur ve y?

         A.       Ye s , s i r , I wa s .

         Q.       Di d you pr oduc e wha t ' s be e n f i l e d a s e xhi bi t 3?

                                              *            *         *

         ( Col l oquy be t we e n c ouns e l a nd t he c our t omi t t e d. )

         Q.       I n r e s pons e t o t ha t r e que s t , M Si ms , you pr oduc e d
                                                             r
                  wha t ' s be e n f i l e d a s e xhi bi t No. 3 he r e i n t hi s
                  r e c or d i s t ha t c or r e c t ?

         A.       Tha t ' s c or r e c t .

         1
       We recognize that a part of this paragraph may be nugatory.                                   That fact,
however, does nothing to invalidate the will.

                                                           6
Q.   W t i nf or ma t i on di d you us e t o pr oduc e Exhi bi t No.
      ha
     3?

A.   Fi r s t o f a l l we us e d t he l e ga l de s c r i pt i on i n our
     out s i de bounda r i e s .     W l ooke d a t t he wi l l , a nd we
                                      e
     a l s o ha d a ma p by Cl a ude Sut t on t ha t we us e d f or
     di r e c t i on f or t he l ot s t ha t we r e down on t he c or ne r
     of t he l a ke .

Q.   I s t ha t ma p t ha t you r e f e r r e d t o by Cl a ude Sut t on
     Exhi bi t No. 2 i n t hi s r e c or d? I s how you Exhi bi t 2
     a nd a s k you i f t ha t ' s t he ma p you' r e r e f e r r i ng t o?

A.   Ye s , s i r , i t i s .     I ha ve a c opy of i t .

Q.   W n you s a y t h e l ot s down by t he l a ke a r e you
       he
     t a l ki ng a bout t he l ot s r e f e r r e d t o a s Tr a c t 1,
     Tr a c t 2, a nd Tr a c t 3 on Exhi bi t No. 2 t o Cl a ude
     Sut t on [ s i c ] ?

A.   Tha t ' s c or r e c t , s i r .

Q.   Si r di d you f i nd e v i d e n c e of t he l ot s not e d a s
     Tr a c t 1, a nd Tr a c t 2 a nd Tr a c t 3 on Exhi bi t No. 2
     on t he gr ound whe n you we nt out t o t he pr ope r t y?

A.   Ye s , we di d. W di dn' t f i nd a l l t he c or ne r s but we
                            e
     di d f i nd e nough t o r e s t r uc t ur e on e xi s t i n g pi ns
     t ha t we r e s t i l l t he r e .

Q.   Fr om t hos e pi ns i s t ha t wha t you p r o duc e d              t he
     s ur ve y pl a t i n f r ont of you, Exhi bi t No. 3?

A.   Tha t ' s c or r e c t .

Q.   Di d you ha ve a ny di f f i c ul t y l oc a t i ng t hos e t r a c t s ?

A.   No, n ot a t a l l .

Q.   Doe s y our s ur ve y, s i r , c or r e s pond wi t h s ur ve y of
     Pa t [ s i c ] Sut t on Exhi bi t , Exhi bi t No. 2 ?

A.   Pr e t t y muc h s o. W t t he y di d ye a r s a go, our be a r -
                             ha
     i ngs ma y c h a nge a l i t t l e bi t , b ut mos t of t he
     be a r i ngs we r e ma gne t i c be a r i ngs . W a c t ua l l y t ur n
                                                      e
     our a ngl e s o ut .     I t wi l l c ha nge a l i t t l e bi t , but
     t he e xi s t i ng pi ns we r e t he r e .


                                        7
        Q.       W t a bout t he t r a c t up i n t he c or ne r , t hi s ha l f
                   ha
                 a c r e t r a c t ; how di d you de t e r mi ne t he di me ns i ons of
                 t ha t t r a c t ?

        A.       I f I ' m not mi s t a ke n, t h a t wa s s pe l l e d out e i t he r i n
                 t he wi l l [ s i c ] . I don' t k n ow e xa c t l y how i t c a me
                 a bout .   I b e l i e ve i t wa s — r e f e r r e d t o a ha l f a c r e
                                                      I
                 i n t ha t c or ne r .

        Q.       I s t he r e a ny ot he r c or ne r whe r e          t ha t      ha l f a c r e
                 c o ul d be i n t e r ms of t he wi l l t ha t         s a ys    on t op o f
                 t h e r i dge a dj oi ni ng t he l a nds of           J ack      Hoa r d a nd
                 ot he r l a nds of Bonni e Cha nc e ? I s           t he r e     a ny ot he r
                 c or ne r on t he Pa r r ot t pr ope r t y t ha t     ha l f    a c r e c oul d
                 be ?

        A.       Not i n my opi ni on.      I ha d s ur ve ye d t ha t             a dj a c e nt
                 pr ope r t y t oo, a nd I wa s a wa r e of t ha t .


        M.
         r      J i mmy Da r yl Ogl e ,   a l i c e ns e d l a nd s ur ve yor t e s t i f i e d a s

f o l l ows :



        A.       Ba s e d o n a l l t he e vi de nc e t ha t I ' ve di s c ove r e d a nd
                 wi t h a l l t he ma ps , t he ma p of Sut t on a nd t he ma p
                 Ha s s l e W f e di d a nd t he ma p t ha t Si ms di d a nd t he
                              ol
                 e vi de nc e on t he gr ound, I c a n' t r e l a t e a ny e vi de nc e
                 t ha t I ' ve f ound s o f a r t ha t woul d r e l a t e t o t he ma p
                 t ha t wa s done by M . Sut t on.
                                           r                 I ' ve be e n una bl e t o
                 de t e r mi ne a ny of t he c o r n e r s t ha t he s hows on t he
                 gr ound.      Nor ha ve I ha ve [ s i c ] be e n a bl e t o l oc a t e
                 wha t a ppe a r s t h e c or ne r s t ha t Ha s s l e ha s s hown i n
                 h i s s ur ve y.      The s ur ve y t ha t M . Si ms s hows , I
                                                                 r
                 be l i e ve c ou l d b e dupl i c a t e d ba c k on t he gr ound.
                 I t ' s t ha t I c a n' t de t e r mi ne wh a t he ba s e d hi s
                 s ur ve y on .      I t doe s n' t ma t c h Si ms ' nor Ha s s l e ' s
                 s ur ve y.

        Q.       You me a n i t doe s n' t ma t c h Sut t on' s or Ha s s l e ' s ?

        A.       Cor r e c t .




                                                 8
         M.
          r        Ha s s l e W f e ,
                               ol          a l i c e ns e d s ur ve yor          a l s o t e s t i f i e d ov e r

o b j e c t i on    of   c ouns e l      t ha t       he   wa s   a s ke d by        t he     de c e a s e d ,   Ca r l

Pa r r ot t ,      pr i or   to   hi s      de a t h ,      to    me e t    wi t h    M.
                                                                                       r        Pa r r ot t .       He

t e s t i f i e d a s f ol l ows :



         Q.        W t e xa c t l y di d M .
                    ha                    r                 Pa r r ot t    a s k you t o do,              M.
                                                                                                           r
                   W f e?
                    ol

                                                  *        *         *

         ( Col l oquy be t we e n c our t a nd c ouns e l omi t t e d) .

         A.        W we r e a s ke d t o go out a nd me e t wi t h M . Pa r r ot t .
                     e                                                          r
                   W we nt out a nd me t wi t h hi m t a l ke d wi t h hi m a nd
                     e                                          ,                           ,
                   I b e l i e ve t he La t ha ms a n d s ome ot he r s we r e t he r e .
                   The n we we nt f r om M . Pa r r ot t ' s ove r t o t h e p r op-
                                                 r
                   e r t y a nd a t t e mpt e d t o r e - e s t a bl i s h t he t r a c t s .

         Q.        W n you s a y r e - e s t a bl i s h t he t r a c t s ,
                     he                                                                     wha t t r a c t s
                   a r e you r e f e r r i ng t o?

         A.        W we r e gi ve n t he Sut t on ma p.
                    e

         Q.        And i s t he ma p you we r e gi ve n, e xhi bi t No. 2?

         A.        Ye s , i t a ppe a r s t o be t he one .

         Q.        To r e - e s t a bl i s h t he l oc a t i on of t he t r a c t s hown on
                   Exhi bi t No. 2 , i s t ha t wha t you' r e t e l l i ng t he
                   c our t you we r e a s ke d t o do?

         A.        Tha t ' s r i ght .

         Q.        W r e you a bl e t o do t ha t , s i r ?
                    e

         A.        W di d, ye s .
                    e

         Q.         W t di d you f i n d on t he gr ound?
                     ha

         A.         W l l , i t wa s monume nt e d .
                      e                                     The pi ns we r e s t i l l
                    t he r e . The y ha d not be e n de s t r oye d, no e vi de nc e of
                    di s t ur ba nc e .


                                                           9
        The t r i a l c our t obvi ous l y a c c r e di t e d t he t e s t i mony of M . Si ms
                                                                                      r

a nd M . W f e .
      r   ol



        The t r i a l c our t t he n e nt e r e d a j udgme nt f i ndi ng t ha t t he wi l l

wa s n o t s o a mbi guous a s t o r e nde r i t nul l a nd voi d.                              The j udgme n t

e nt e r e d wa s , i n s ubs t a nc e , t h e s a me a s i n t he f i r s t t r i a l .                      Th i s

a pp e a l r e s ul t e d.



        The       a ppe l l a nt s     i ns i s t    t ha t    t he       c ha nc e l l or      " a bus e d    hi s

d i s c r e t i on" i n f i ndi ng t ha t t he l oc a t i ons of pr ope r t y de vi s e d i n

t he La s t W l l a nd Te s t a me nt of Ca r l Pa r r ot t we r e " p a t e nt l y c l e a r
             i

a n d u n a mbi guous " a nd i n a dopt i ng t he Ronni e Si ms Pl a t a nd Spe c i a l

M st er ' s
 a                r e por t     as   c or r e c t   de s c r i pt i ons     of     t he      pr ope r t y.       In

s u p p o r t of t hi s a s s e r t i on, t he a ppe l l a nt s a r gue t ha t t he Cour t o f

Ap p e a l s ma y di s t ur b t he c onc ur r e nt f i ndi ng of t he M s t e r a nd t h e
                                                                       a

t r i a l c o ur t be c a us e t he f i ndi ngs i nvol ve a mi xe d que s t i on of l a w

a nd    f act      a nd       ar e   not    s uppor t e d      by     s ubs t a nt i a l       a nd   ma t e r i a l

e vi d e nc e .



        I n o u r r e vi e w of t he r e c or d,              we f i nd i t unne c e s s a r y t o p a s s

u p o n t h e que s t i on r e ga r di ng t he c onc ur r e nt                   f i ndi ngs be c a us e t h e

f i n d i n g s of t he c ha nc e l l or a r e s uppor t e d by a pr e ponde r a nc e of t h e

e vi d e nc e .     Thus ,      a gr e a t e r bur de n t ha n " ma t e r i a l           e vi de nc e " ,    i . e.


                                                       10
" p r e p o n de r a nc e of t he e vi de nc e " ,                        ha s be e n me t .                   Se e Rul e 13( d ) ,

Te nn e s s e e Rul e s o f Appe l l a t e Pr oc e dur e .



          Ap pe l l a nt s         ne xt       a r gue          t ha t         t he      t r i al      c our t        " a bus e d        its

d i s c r e t i on" i n f i ndi ng t he wi l l wa s pa t e nt l y c l e a r a nd una mbi guou s .

Th e c a r di na l r ul e f or i nt e r pr e t i ng a nd c ons t r ui ng a La s t W l l a n d
                                                                                   i

Te s t a me nt i s t he a s c e r t a i nme nt of t he i nt e nt of t he t e s t a t or .                                              Th a t

i nt e n t , whe n known, wi l l b e gi ve n e f f e c t unl e s s pr ohi bi t e d by s o me

r ul e o f l a w or publ i c pol i c y.                          Cowde n v. Sovr a n Ba nk/ Ce nt r a l Sout h,

8 1 6 S. W 2d 741, 744 ( Te nn. 1991) .
          .                                                               Howe ve r , f or t he t e s t a t or ' s wi l l

t o b e gi v e n e f f e c t , t he r e mus t be s ome e vi de nc e of t ha t i nt e nt : " We

c a nnot       de t e r mi ne t he de vol ut i on of                              es t at es         ba s e d upon t he me r e

s u r mi s e a s t o t he t e s t a t or ' s i nt e nt i on. " Pi nke r t on v. Tur ma n, 1 9 6

Te n n . 4 48, 268 S. W 2d 347, 350 ( 1954) .
                       .



          We      a gr e e       wi t h      t he        obs e r v a t i ons              of        t he       a ppe l l a nt s        t ha t

e x t r i n s i c e vi de nc e i s not ge ne r a l l y a dmi s s i bl e t o de mons t r a t e t h e

i nt e n t o f t he t e s t a t or .                    As a ge ne r a l r ul e e xt r i n s i c e vi de nc e i s

n o t a d mi s s i bl e t o r e move a pa t e nt a mbi gui t y but i s a dmi s s i bl e t o

r e mo v e a l a t e nt a mbi gui t y.                       W t e v. Ka mi ns ky, 196 Te nn. 180, 2 6 4
                                                              hi
                                                                                                           2
S. W 2 d 813 ( 1954) a nd a ut h or i t i e s c i t e d t he r e i n.
    .




          2
            Th e r e a r e Te n n e s s e e c a s e s    wh i c h s p e a k    o f a mb i g u i t i e s wi t h o u t d i s t i n g u i s h i n g
l a t e nt f r om pat e nt .      Se e     e . g. ,     Ba r r e t v i l l e   Ba n k & Tr u s t Co . v . Bo l t o n , 1 8 2 Te n n .
3 6 4 , 1 8 7 S. W 2 d 3 0 6 ( 1 9 4 5 ) ; M M l
                    .                          c i      l i n v . Gr e a t     So u t h e r n Co r p . , 6 3 Te n n . Ap p . 7 3 2 , 4 8 0
S. W 2 d 1 5 2 ( 1 9 7 2 ) ; a n d J o n e s v .
      .                                                 Br o o k s , 6 9 7     S. W 2 d 8 8 5 ( Te n n 1 9 8 5 ) .
                                                                                   .

                                                                     11
                 A pa t e nt a mbi gui t y i s one pr oduc e d by t he unc e r -
        t a i nt y, c ont r a di c t or i ne s s or de f i c i e nc y of t he l a ngua ge
        o f a n i ns t r ume nt , s o t ha t no di s c ove r y of f a c t s or pr oof
        o f d e c l a r a t i ons c a n r e s t o r e t he doubt f ul s e ns e wi t hout
        a d di ng i de a s whi c h t he wor ds do not s u s t a i n. A l a t e nt
        a mbi gui t y i s one whe r e t he e qui voc a l i t y of e xpr e s s i on or
        o b s c ur i t y of i nt e n t i on doe s not a r i s e f r om t he wor ds
        t h e ms e l ve s , but f r om t he a mbi guous s t a t e of e xt r i ns i c
        c i r c ums t a nc e s t o whi c h t he wor ds of t he i ns t r ume nt r e f e r ,
        a nd whi c h i s s us c e pt i bl e of e xpl a na t i on by t he me r e
        d e ve l opme nt of e xt r a ne ous f a c t s wi t hout a l t e r i ng or
        a d di ng t o t he wr i t t e n l a ngua ge or r e qui r i n g mo r e t o be
        u n de r s t ood t he r e by t ha n wi l l f a i r l y c ompor t wi t h t he
        o r di na r y o r l e ga l s e ns e of t he wor ds a nd phr a s e s us e d.
        Te a gue v. Sowde r , 121 Te nn. 132, 114 S. W 484 ( 1908) .  .

W r d v . Be r r y & As s oc . I nc . , 614 S. W 2d 372 ( Te nn. App. 1981) .
 a                                              .



        W a r e of t he opi ni on t ha t t he wi l l wi t h a l l i t s a t t a c hme nt s ,
         e

whi c h a r e s pe c i f i c a l l y r e f e r r e d t o i n t he wi l l , ma ke t he i nt e nt o f

t he t e s t a t or p a t e nt l y c l e a r .



                  Ambi gui t y t ha t ma y be r e move d by pa r ol e vi de nc e i s
        n o t a doubt t hr own upo n t he i nt e nt i on of t he pa r t y i n t he
        i n s t r ume nt by e xt r i ns i c pr oof t e ndi ng t o s how a n i nt e n-
        t i on di f f e r e nt f r om t ha t ma ni f e s t e d by t he wor ds of t he
        i n s t r ume nt . I t mus t gr ow out of t he que s t i on of i de nt i f y-
        i ng t he pe r s on or s ubj e c t me nt i one d i n t he i ns t r ume nt
        . . . , et c.      Ha r r i s on v . M t on, 2 Swa n, 469; Gour l e y v.
                                              or
        Th omps on, 2 Sne e d, 391; Ea t he r l y v. Ea t he r l y , 1 Col d. ,
        4 6 4, 78 Am. De c . , 499; Hor t on v. Thomps on , 3 Te nn. Ch. ,
        5 8 1; Cl a r k v . Cl a r k , 2 Le a . , 725.

 Te a g u e v. Sowde r , 121 Te nn. 132, 114 S. W 484 ( 1908) .
                                                 .



        The     a p p e l l a nt s   l as t l y   a r gue   t ha t   t he   e xt r i ns i c   e vi de n c e

a d mi t t e d c a nnot de f i ni t i ve l y l oc a t e t he pr ope r t i e s de vi s e d or t h e

r i g h t s o f wa y l e a di ng t o t he m.        I n s uppor t of t hi s pr opos i t i on, t h e

                                                     12
a pp e l l a nt s quot e f r om He a r ne v.       Al e xa nd e r ,   3 Sha nnon' s c a s e s 2 2 4

( 1875) :



                  [ A t e s t a t or ' s ] . . . i nt e nt i on mus t be s o pl a i n on t he
         f a c e of t he i ns t r ume n t or c a pa bl e of be i ng ma de s o pl a i n
         t ha t t he e xe c ut or ma y pr oc e e d t o e xe c ut e hi s t r us t s
         wi t hout t he s l i ght e s t mi s g i vi ng, a nd wi t h t he a bs ol ut e
         c o nvi c t i on t ha t he i s doi ng e xa c t l y wha t hi s t e s t a t or
         i n t e nde d he s houl d do— mor e a nd no l e s s .
                                                no


         The    s a me   ba s i c   a r gume nt   wa s    put     f or t h   in   She f f i e l d   v.

Fr a n k l i n, 222 S. W 2d 974 ( Te nn. App. 1947) .
                        .                                             I n r e s pons e t he c o u r t

s t a t e d:



                   The t e s t i s whe t he r a s ur ve yor wi t h t he de e d be f or e
         h i m a nd wi t h or wi t hou t t he a i d of e xt r i ns i c e vi de nc e c a n
         l o c a t e t he l a nd a nd e s t a bl i s h t he bounda r i e s . ( Ci t a t i on
         Omi t t e d) .

                   Though pa r ol e vi de nc e c a nnot be r e s or t e d t o t o
         s u ppl y ma t e r i a l p a r t s of a de e d, i t i s a l wa ys a dmi s s i bl e
         t o s how whe r e t he l a nd i s t ha t f i l l s t he de s c r i pt i on
         c o n t a i ne d i n t he i ns t r ume nt .   Ra gs da l e v. M Ca l l , [ 1 4 5
                                                                          c
         Te nn. 684, 237 S. W 66 ( 1922) ] .
                                        .                   I t i s pe r mi s s i bl e t o
         a p pl y but not t o s uppl y, de s c r i pt i on. I bi d.         ...

Sh e f f i e l d, s upr a , pa ge 979.



         W i l e we r e c ogni z e t ha t t he c our t i n She f f i e l d wa s s pe a ki ng o f
          h

a d e e d , we a r e of t he opi ni on t ha t t he s a me r ul e s a ppl y t o W l l s .
                                                                                i

W f i n d no me r i t i n t he a ppe l l a nt s '
 e                                                       a r gume nt .




                                                  13
       W n ot e p a r e nt he t i c a l l y t ha t whi l e t he wi l l ma y not be f a i r ,
        e

i t i s n o t our dut y t o a s s e s s f a i r ne s s .   The i nt e nt of t he t e s t a t or

mus t b e c a r r i e d out , no ma t t e r how unf a i r i t ma y s e e m s o l ong a s i t

i s n o t i n vi ol a t i on of l a w or pr ohi bi t e d by publ i c pol i c y.



       W a f f i r m t he j udgme nt
        e                                  of t he t r i a l   c our t   i n al l   r e s pe c t s .

Co s t s a r e a s s e s s e d t o t he a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o

t he t r i a l c our t .



                                                     ___________________________ _ _ _
                                                     Don T. M M r a y, J udge
                                                             c ur

CONCUR:


_ _ _ _ _ _ _ ____________________________
Ch a r l e s D. Sus a no, J r . , J udge


_ _ _ _ _ _ _ ____________________________
W l l i a m H. I nma n, Se ni or J udge
  i




                                               14
                                 I N THE COURT OF APPEALS




I N RE: ESTATE OF CARL PARROTT,                      )     SEVI ER CHANCERY
                                                     )     C. A. NO. 03A01- 9612- CH- 0038 6
WANDA P. PATTERSON,                                  )
CO- EXECUTOR,                                        )
                                                     )
               Pl a i nt i f f - Appe l l a nt       )
                                                     )
                                                     )
                                                     )
                                                     )
vs .                                                 )     HON. CHESTER S. RAI NWATER, J R.
                                                     )     CHANCELLOR
                                                     )
                                                     )
                                                     )
                                                     )
J ERRY K. GALYON,                                    )     AFFI RMED AND REMANDED
CO- EXECUTOR,                                        )
                                                     )
               De f e nda nt - Appe l l e e          )
                                                     )
a nd                                                 )
                                                     )
BETTY LATHAM,                                        )
                                                     )
               I NTERVENOR                           )


                                                 JUDGMENT


       Thi s    a pp e a l   c a me on t o be he a r d upon t he r e c or d f r om t h e

Ch a nc e r y Cour t of Se vi e r Count y,               br i e f s a nd a r gume nt of c o u n s e l .

Up o n c o n s i de r a t i on t he r e of , t hi s Cour t i s of opi ni on t ha t t he r e wa s

n o r e v e r s i bl e e r r or i n t he t r i a l c our t .

       W a f f i r m t he j udgme nt
        e                                        of t he t r i a l    c our t   i n al l   r e s pe c t s .

Co s t s a r e a s s e s s e d t o t he a ppe l l a nt s a nd t hi s c a s e i s r e ma nde d t o

t he t r i a l c our t .
     PER CURI AM




16